UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4366



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID B. EVANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:06-cr-00211)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Jeffrey Vollmer, GOODWIN & GOODWIN, LLP, Charleston, West
Virginia, for Appellant. Monica Lynn Dillon, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David B. Evans pled guilty pursuant to a written plea

agreement     to    one     count      of   distribution         of   cocaine      base,   in

violation of 21 U.S.C. § 841(a)(1) (2000).                     Evans was sentenced by

the district court to eighteen months’ imprisonment.                            Finding no

error, we affirm.

              On appeal, counsel filed a brief pursuant to Anders v.

California,        386     U.S.     738     (1967),       asserting     there      were     no

meritorious        grounds       for   appeal,      but     contending      that    counsel

provided      ineffective         assistance     and      that     Evans’   sentence       is

unreasonable.          Evans was notified of his right to file a pro se

supplemental brief, but did not do so, and the Government elected

not to file a responsive brief.

              Evans contends his counsel was ineffective for failing to

note an appeal.             He further contends that counsel improperly

advised Evans that he would receive probation.                           An ineffective

assistance of counsel claim is generally not cognizable on direct

appeal, but should instead be asserted in a post-conviction motion

under 28 U.S.C. § 2255 (2000).                 See United States v. Richardson,

195 F.3d 192, 198 (4th Cir. 1999).                  However, we have recognized an

exception to the general rule when “it ‘conclusively appears’ from

the    record      that    defense        counsel     did    not      provide    effective

representation.” Id. (quoting United States v. Gastiaburo, 16 F.3d

582,    590     (4th      Cir.    1994)).        Because      the      record    does      not


                                            - 2 -
conclusively establish that counsel was ineffective, we conclude

Evans’ claims are not cognizable on appeal.

            Evans     additionally        contends   that   his    sentence    is

unreasonable because the court relied on the 100:1 crack to powder

cocaine   ratio     and   failed    to    adequately    consider   his     medical

conditions.    However, the district court appropriately calculated

the advisory guideline range and considered it in conjunction with

other relevant factors under the Guidelines and 18 U.S.C. § 3553(a)

(2000).    See United States v. Moreland, 437 F.3d 424, 432-33 (4th

Cir.),    cert.     denied,   126    S.    Ct.   2054   (2006).      The    court

additionally considered the Presentence Investigation Report, which

extensively detailed Evans’ mental and physical health issues.

Though Evans argues that the district court should have disregarded

the 100:1 ratio in determining an appropriate sentence, this

argument is foreclosed by United States v. Eura, 440 F.3d 625, 630-

34 (4th Cir. 2006), petition for cert. filed, ___ U.S.L.W. ___

(U.S. June 20, 2006) (No. 05-11659).             Thus, Evans’ eighteen-month

sentence, which is at the bottom of the applicable Guidelines range

and well below the statutory maximum, is reasonable.                 See United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct. 2456,

2462-65 (2007).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


                                         - 3 -
appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   this   court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                               AFFIRMED




                                 - 4 -